DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10, 14-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.
The claim status is as follows:
Pending claims: 1-20. 
Withdrawn claims (without traverse): 8-10, 14-15 and 19-20, 
Claims examined herein: 1-7, 11-13 and 16-18.

Specification Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract recites “Embodiments herein describe…; The embodiments…, In one embodiment…. “; hence it is objected and the applicant is reminded to use the above mentioned guidelines.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5/12/17, recite the terms:
“identifying a minimum distance to a neighboring hot spot, wherein the neighboring hot spot comprises at least one frame that is predicted by the complexity metric to be difficult to encode”; The examiner is confused given that the hot spot segment comprises multiple frames, so the distance will be defined to the middle frame or closest frame, etc. Then selecting the maximum of this minimum distance for the cool spot, is expected to yield the shortest cool spot/chunk;  while the specification [0055] is to identify the frame best suited (e.g., is in, or close to, the middle of the cool spot).
Also the term “identifying a range of frames in the received video using a desired chunk length and a tolerance” by itself is a confusing term, where there is a missed information that this range is defined from the first frame “border” of the chunk (605, Fig. 6). 
Applicant is advised to use more specific terminology and not to skip essential steps/information. 
Regarding claims 6/13
Regarding claims 6-7 and 13, dependent claims are rejected based on their dependency from the rejected claims 5 and 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John et al. (US 20150189222 A1) hereinafter John.
Regarding claim 1,
John teaches a method (Fig. 4), comprising: evaluating frames in a received video (401, Fig. 4) to identify a complexity metric, wherein the complexity metric represents the complexity of encoding the frames in the received video (when a scene is split across adjacent chunks having different video coding complexities, the result can be discontinuities at chunk boundaries [0013]); 
identifying boundaries in the received video to form a plurality of chunks based on the complexity metric (404, Fig. 4; determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]); 
encoding the plurality of chunks in parallel (block 407 is performed by controller 309.  In accordance with some implementations, the chunks are transcoded in parallel by transcode servers 260 [0046]; Fig. 4); and 
combining the encoded chunks to form an encoded video (408, Fig. 4).
Regarding claim 3,
John teaches all the features of claim 1, as outlined above.
John further teaches wherein the complexity metric comprises at least one of: average luminance associated with the frames, variance of luminance associated with the frames, a frame difference associated with the frames, a histogram difference associated with the frames, and encoding statistics data (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]).

Regarding claims 11 “CRM” and 16 “System” are rejected under the reasoning as claim 1 “method”, where John teaches system and method (Figs. 2-4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1-2, 11 and 16-17 are rejected under 35 U.S.C. 103 as being obvious by Su et al. (US 20160073106 A1) hereinafter Su.
Regarding claim 1,
Su teaches a method (Fig. 2), comprising: 
evaluating frames in a received video to identify a complexity metric (The quality estimator 235 may estimate quality of coded video data output by the coding engine 225 [0026]), wherein the complexity metric represents the complexity of encoding the frames in the received video (As illustrated in FIG. 6(b), channel stream 613 may encoded as chunks G and H with durations of 4 seconds and 2 seconds respectively, based on the relative complexity and difficulty of encoding for each portion [0083]); 
identifying boundaries in the received video to form a plurality of chunks based on the complexity metric (As illustrated in FIG. 6(b), channel stream 613 may encoded as chunks G and H with durations of 4 seconds and 2 seconds respectively, based on the relative complexity and difficulty of encoding for each portion [0081]); 
encoding the plurality of chunks in parallel (an encoder (in FIG. 2) may encode the first frame of each chunk may be coded as a synchronization frame SF that may be decoded without reference to any previously-coded frame of the video sequence [0079] and hence these chunks are ready to be encoded/transmitted in parallel/channels to reduce encoding/transmitting time);
combining the encoded chunks to form an encoded video (channel stream 613 may encoded as chunks G and H [0081], Fig. 6(b)).

Regarding claim 2,
Su 
Su further teaches identifying, based on the complexity metric, a first frame in the received video that is likely difficult “relatively difficult” to encode and a second frame in the received video that is likely easy “relatively easy” to encode (FIG. 6(b), channel stream 613 may encoded as chunks G and H with durations of 4 seconds and 2 seconds respectively, based on the relative complexity and difficulty of encoding for each portion.  Chunk G may contain a portion of content that is relatively easy to encode, and chunk H may contain a portion of content that is relatively difficult to encode [0081]).

Regarding claims 11 “CRM” and 16-17 “System” are rejected under the reasoning as claims 1-2 “method”, where Su teaches system and method (Figs. 2 and 6). 

Claim 4 is rejected under 35 U.S.C. 103 as being obvious by John (OR Su) in view of Wang et al. (US 20170201752 A1, hereinafter Wang.
Regarding claim 4,
John teaches all the features of claim 1, as outlined above.
John further teaches identifying a different complexity metric from evaluating the frame, wherein the identifying the boundaries in the received video to form the plurality of chunks is performed based on the complexity metric (determining chunk boundaries based on the image content of a video clip comprises identifying scene changes in the video clip “e.g., via extraction of effects such as fade in or fade out, via pixel-based differences between frames, via histogram-based differences between frames, via statistical analysis of features, etc.” [0016]); 
John did not explicitly 
Wang teaches determining a weighted combination of the complexity metric and the different complexity metric (A single measure of video complexity or two or more measures of video complexity can be combined. Measures of video complexity may be expressed, for example, a numerical score, and combined “if needed” as an average or weighted average [0062]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Wang to the teachings of John. The motivation for such an addition would be an obvious alternative of the single measure for complexity (Wang [0062]).
Please note: Su can be used on the same way as John to handle claim 4 in view of Wang, using the same motivation.

Claims 5-7, 12-13 and 17 are rejected under 35 U.S.C. 103 as being obvious by John in view of Su.
Regarding claim 5 (as best understood by the examiner),
John teaches all the features of claim 1, as outlined above.
John further teaches identifying a range of frames in the received video using a desired chunk length and a tolerance (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes… the default chunk size is greater than or equal 
to the minimum chunk size and less than or equal to the maximum chunk size [0018].Hence it is obviously to one with ordinary skills in the art to select the default value as the middle range and represent the minimum and maximum of the range a single distance “tolerance” from the middle value);
wherein the range of frames “min-max chunk size” comprises candidate locations for placing an end boundary of a first chunk (the determination of chunk boundaries is also based on a default chunk size, in addition to minimum and maximum chunk sizes [0018])
John did not explicitly teach identifying distance to a neighboring hot spot, wherein the neighboring hot spot comprises at least one frame that is predicted by the complexity metric to be difficult to encode; and limiting/optimizing the size of the cold/hot chunk.
Su teach identifying distance to a neighboring hot spot, wherein the neighboring hot spot comprises at least one frame that is predicted by the complexity metric to be difficult to encode; and limiting/optimizing the size of the cold/hot chunk (According to embodiments of the present disclosure, an encoder “in FIG. 2” may encode chunks I and J with durations of 2 seconds and 4 seconds respectively “channel stream 614”, based on the relative complexity and difficulty of encoding for each portion. Here, channel stream 614 may encode a longer chunk for the harder to encode portion in chunk J. This allows chunk J to shift its SF forward toward the easier to encode portion of chunk I. The longer chunk J also allows chunk J to smooth out its bit rate over long duration, thus avoiding high peak and high average bit rates, without sacrificing quality of video [0081]; Fig. 6B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Su to the teachings of John. The motivation for such an addition would be to avoid high peak and high average bit rates, without sacrificing quality of video (Su [0081]).

Regarding claims 6-7 are rejected under the same reasoning as claim 5, where it is obvious to one with ordinary skill in the art to consider the forward/backward distance to the nearest hot when for defining/optimizing the cold chunk duration and vice versa “Su, Fig. 6 B and Fig. 6 C” and to repeat the process for other chunks “Su, Fig. 6 B and Fig. 6 C”.
Regarding claims 12-13 “CRM” and 18 “System” are rejected under the reasoning as claims 6-8 “method”, where John teaches system and method (Figs. 2 and 6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419